Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 12, 2008, which ruled that claimant was ineligible to receive additional unemployment insurance benefits pursuant to Labor Law § 599.
After losing his job as a maintenance worker, claimant *1133received unemployment insurance benefits for 26 weeks, ending March 30, 2008. On April 10, 2008, claimant filed an application with the Department of Labor for additional career training benefits pursuant to Labor Law § 599 for the purpose of taking computer literacy training. The Unemployment Insurance Appeal Board ultimately denied his application and claimant now appeals.
We affirm. It is well settled that in order for a claimant to be entitled to additional career training benefits under Labor Law § 599, he or she must have been accepted into an approved program, or demonstrated an application for such a program, while still receiving regular unemployment benefits (see Matter of Schumer [Commissioner of Labor], 44 AD3d 1139, 1139-1140 [2007]; Matter of Schroder [Commissioner of Labor], 38 AD3d 1142, 1143 [2007]). Here, the record is clear, and claimant does not dispute, that his application for the training program was made after the exhaustion of his regular benefits. As such, we conclude that the decision of the Board was supported by substantial evidence (see Matter of Schroder [Commissioner of Labor], 38 AD3d at 1143).
Mercure, J.P., Spain, Lahtinen, Malone Jr. and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.